internal_revenue_service number release date index number ----------------------------- -------------------------------------- ------------------------------------------------ -------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------- id no ----------------- telephone number --------------------- refer reply to cc tege eoeg e0 presp-135911-09 date august legend trust authority ------------------------------------------------------------------------------------------------ ------- ------------------------------------------------------------------------------------------------ ---------------------- state ------------- dear -------------- this letter_ruling revokes private_letter_ruling plr-129017-08 which was issued to authority regarding the status of trust on date in addition this letter limits the retroactive effect of the revocation with respect to the status of trust in accordance with internal_revenue_code irc sec_7805 authority is a joint powers authority under state law authority operates a self- insurance program for state county hospitals and hospital districts authority established trust to fund retiree health benefits for its employees in a letter dated date authority requested a ruling on behalf of trust that trust’s income is excludible from gross_income under sec_115 sec_115 provides an exclusion_from_gross_income for income that is derived from the exercise of any essential_governmental_function and that accrues to a state or any political_subdivision of a state with respect to the essential_governmental_function requirement private interests may not participate in the organization or benefit more than incidentally from presp-135911-09 the organization see revrul_90_74 1990_2_cb_34 to fulfill the statute’s accrual requirement the assets of the organization seeking a ruling under sec_115 must be distributed upon dissolution to one or more states political subdivisions thereof or other organizations whose income is excludible from gross_income under sec_115 by letter dated date the internal_revenue_service irs ruled that trust’s income is excludible from gross_income under sec_115 because trust’s provision of retiree medical benefits to employees of authority constitutes an essential_governmental_function and because its income accrues to authority the irs subsequently informed authority and thereby trust that it intends to revoke the date ruling because that ruling erroneously concludes that the essential_governmental_function and accrual requirements of sec_115 are satisfied although not reflected in the facts articulated in the date ruling additional review indicates that trust’s operations benefit private interests more than incidentally and that trust’s income accrues at least in part to those private interests through authority’s inclusion of private members consequently neither the essential_governmental_function requirement nor the accrual requirement is satisfied authority has since provided supplemental information opposing revocation of the ruling the irs has authority to revoke an erroneous letter_ruling see revproc_2012_1 i r b sec_11 after carefully reviewing the file containing authority’s original request for a ruling on behalf of trust along with all subsequent correspondence it is determined that the ruling erroneously concludes that the essential_governmental_function and accrual requirements of sec_115 are satisfied accordingly the date ruling issued to authority regarding the status of trust is hereby revoked sec_7805 provides that the secretary_of_the_treasury may prescribe the extent if any to which any ruling or regulation relating to internal revenue laws may be applied without retroactive effect section dollar_figure of revproc_2012_1 provides in part that if a letter_ruling is revoked the revocation applies to all years under the statute unless the irs uses its discretionary authority under sec_7805 to limit the retroactive effect of the revocation section dollar_figure provides that the revocation of a letter_ruling generally applies retroactively to the taxpayer for whom the letter_ruling was issued or to a taxpayer whose tax_liability was directly involved in the letter_ruling where there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the letter_ruling was based or the transaction involves a continuing action or series of actions and the controlling facts change during the course of the transaction presp-135911-09 section dollar_figure of revproc_2012_1 provides where the revocation of a letter_ruling is for reasons other than conditions listed in sec_11 the revocation will generally not be applied retroactively provided that there has been no change in the applicable law the letter_ruling was originally issued for a proposed transaction and the taxpayer directly involved in the letter_ruling acted in good_faith in relying on the letter_ruling and revoking the letter_ruling retroactively would be to the taxpayer’s detriment the date ruling issued to authority regarding the status of trust is revoked because the ruling erroneously concludes that the essential_governmental_function and accrual requirements of sec_115 are satisfied where trust’s income accrues to authority the mistake prompting the revocation is not attributable to trust or authority accordingly pursuant to the authority contained in sec_7805 the revocation of the date letter_ruling does not have retroactive effect with respect to the status of trust sincerely kenneth m griffin chief exempt_organizations branch office of division counsel associate chief_counsel tax exempt government entities enclosures copy for sec_6110 purposes
